Exhibit 10.8.7

 
            SEVENTH AMENDMENT TO
             PURCHASE AND SALE AGREEMENT
            AND PRELIMINARY ESCROW INSTRUCTIONS
[Portion of DiCon Fiberoptics Inc. Land, Regatta Boulevard, Richmond,
California]


This Seventh Amendment to Purchase and Sale Agreement and Preliminary Escrow
Instructions (the "Seventh Amendment") is entered into as of December 14, 2005,
between DICON FIBEROPTICS, INC., a California corporation ("Seller") and PULTE
HOME CORPORATION, a Michigan corporation ("Buyer").


RECITALS



A.  
Seller and Buyer entered into a Purchase and Sale Agreement and Preliminary
Escrow Instructions as of February 27, 2004, a First Amendment to Purchase and
Sale Agreement and Preliminary Escrow Instructions as of March 1, 2004, a Second
Amendment to Purchase and Sale Agreement and Preliminary Escrow Instructions as
of April 29, 2004, a Third Amendment to Purchase and Sale Agreement and
Preliminary Escrow Instructions as of February 27, 2005, a Fourth Amendment to
Purchase and Sale Agreement and Preliminary Escrow Instructions as of July 27,
2005, a Fifth Amendment to Purchase and Sale Agreement and Preliminary Escrow
Instructions as of November 17, 2005, and a Sixth Amendment to Purchase and Sale
Agreement and Preliminary Escrow Instructions as of December 14, 2005
(collectively, the "Agreement").




B.  
Seller and Buyer desire to amend and restate certain provisions of the Agreement
as provided in this Seventh Amendment.



The parties agree as follows:


            AGREEMENT



1.  
Section 13.2.2 of the Agreement is hereby amended by substituting the date
"December 15, 2005" for the date "December 14, 2005" on lines 3 and 4 thereof.




2.  
Except as amended and restated by this Seventh Amendment, all terms, conditions
and provisions of the Agreement shall remain in full force and effect.




3.  
This Seventh Amendment may be executed by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.


1

--------------------------------------------------------------------------------



IN WITNESS HEREOF, the parties hereto have executed this Seventh Amendment as of
the date first above written.


Seller:                                       Buyer:


DICON FIBEROPTICS, INC.,                        PULTE HOME CORPORATION
a California
corporation                                                                                              
a Michigan corporation



By: /s/ Ho-Shang
Lee                                                          By: /s/ J. Steven
Kalmbach    


Name:  Ho-Shang Lee,
Ph.D.                                                                                     
Name:  J. Steven Kalmbach
Its: President and
CEO                                                                                               
Its: Division President




Acceptance by Escrow Holder


CHICAGO TITLE COMPANY hereby acknowledges that it has received originally
executed counterparts or a fully executed original of the foregoing Seventh
Amendment to Purchase and Sale Agreement and Preliminary Escrow Instructions and
agrees to act as Escrow Agent thereunder and to be bound by and perform the
terms thereof as such terms apply to Escrow Agent.


CHICAGO TITLE COMPANY


By: __________________________________      


Name:  Laurie J. Edwards
Its: Assistant Vice President
Date of Execution: _______________________    


 

